                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JASON DEAN BORDEN,                              )
                                                  )        Case No. 3:20-cv-499
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge H. Bruce Guyton
  UNITED STATES OF AMERICA,                       )
                                                  )
         Defendant.                               )


                                   MEMORANDUM OPINION


        Plaintiff, a prisoner of the Federal Bureau of Prisons incarcerated in USP McCreary, has

 filed a pro se complaint seeking a “special writ” for his federal sentence that a United States

 District Court in the Western District of Kentucky at Bowling Green imposed and/or relief for

 actions taken in a civil case he filed in the same Court (Doc. 1), a motion for leave to proceed in

 forma pauperis (Doc. 4), a motion to appoint counsel (Doc. 5), and a motion for change of venue

 seeking to transfer this action to the Eastern District of Kentucky (Doc. 6).

        The general venue statute for federal district courts provides in relevant part as follows:

                A civil action may be brought in—

                (1) a judicial district in which any defendant resides, if all
                defendants are residents of the State in which the district is located;

                (2) a judicial district in which a substantial part of the events or
                omissions giving rise to the claim occurred, or a substantial part of
                property that is the subject of the action is situated; or

                (3) if there is no district in which an action may otherwise be
                brought as provided in this section, any judicial district in which
                any defendant is subject to the court’s personal jurisdiction with
                respect to such action.




Case 3:20-cv-00499-TRM-HBG Document 22 Filed 12/02/20 Page 1 of 2 PageID #: 99
  28 U.S.C.A. § 1391(b)(1)–(3). A federal district court may, “in the interest of justice,” transfer a

  civil action to any district or division where it could have been filed originally. 28 U.S.C.

  § 1406(a).

          As set forth above, Plaintiff seeks relief from his sentence imposed by the United States

  District Court for the Western District of Kentucky at Bowling Green and/or for actions taken in

  a civil case he filed in the same Court. (See Doc. 1.) The Court therefore concludes that the

  proper venue for this case is the Bowling Green Division of the United States District Court of

  the Western District of Kentucky and that transfer to that district is in the interest of justice. See

  O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (finding that venue in a suit against a public

  official lies in the district where he performs his official duties).

          Accordingly, the Clerk will be DIRECTED to transfer this action to the Bowling Green

  Division of the United States District Court for the Western District of Kentucky and to close

  this Court’s file.

          AN APPROPRIATE JUDGMENT WILL ENTER.

                                                  /s/ Travis R. McDonough
                                                  TRAVIS R. MCDONOUGH
                                                  UNITED STATES DISTRICT JUDGE




                                     2
Case 3:20-cv-00499-TRM-HBG Document 22 Filed 12/02/20 Page 2 of 2 PageID #: 100
